DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 11/30/21.

Response to Amendment
Examiner acknowledges amendments in the application.  Examiner withdraws the claim objection to claims 7 and 16.  Examiner withdraws 35 USC 101 rejection to claims 10-18.  Examiner acknowledges canceled claims 5, 8 and 14.  Examiner acknowledge new dependent claims 21-23.  Applicant’s arguments, see remarks page 8 of 11 last sentence, page 9 of 11 lines 1-12, filed 11/30/21, with respect to independent claims 1, 10 and 19 have been fully considered and are persuasive.  The rejection of 9/2/21 has been withdrawn.  Prior art could not be found for the claims.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 1-4, 6-7, 9-13 and 15-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 16, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664